Citation Nr: 0801323	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in August 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
November 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Board notes that the May 2007 VA examiner indicated that 
the veteran's diagnosed depression is due in part to his 
PTSD.  The veteran has not filed a claim for service 
connection for depression; however, to the extent that the 
examination report could present a claim for service 
connection for this disability, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The impairment from the veteran's PTSD most nearly 
approximates occupational and social impairment with reduced 
reliability and productivity, without deficiencies in most 
areas or total occupational and social impairment. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  The 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, Vet. App. No. 05-2424 (November 
19, 2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In a September 2003 rating decision, based on the results 
from a September 2003 VA examination, the RO granted the 
veteran service connection for PTSD.  An evaluation of 30 
percent was awarded, effective May 1, 2003.

In his October 2003 notice of disagreement, the veteran 
argued that during his September 2003 VA examination, the 
symptoms he displayed and reported met the criteria for 50 
percent and 70 percent evaluations, and that therefore, he 
should receive at least a 50 percent rating for his PTSD.

In a February 2005 rating decision, the RO granted the 
veteran an increased rating for his service-connected PTSD.  
An evaluation of 50 percent was assigned, effective May 1, 
2003.

In his April 2005 VA Form 9, the veteran argued that his PTSD 
symptoms fell closer to a 70 percent rating.

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned evaluation of 50 percent.  

On objective examination in September 2003, the veteran was 
alert and oriented to time, place, person and situation.  He 
was casually dressed and groomed, with adequate hygiene.  He 
was also cooperative witht the examiner.  However, the 
examiner did note that his affect was somewhat flat 
throughout the interview, with minimal changes in mood.  His 
speech was normal, and he denied any visual or auditory 
hallucinations.  No delusions were detected and there was no 
evidence of gross cognitive dysfunction, a thought disorder 
or psychosis.  The veteran did report experiencing suicidal 
ideations, but he denied any homicidal ideations.

The veteran also reported the following PTSD symptomatology: 
recurrent and intrusive thoughts about Vietnam; minimal 
avoidance symptoms; diminished interest or participation in 
significant activities; detachment and estrangement from 
others; difficulty falling or staying asleep; irritability 
and outbursts of anger; and hypervigilance.  He also reported 
depressed mood; hopelessness about the future; loss of 
interest and pleasure in previously enjoyed activities; low 
self-esteem; feelings of restlessness; low energy; loss of 
appetite; and fatigue.  The Board also notes that the veteran 
reported that his drug use was likely the cause of the 
problems he experienced with his wife, and he also reported 
that he was raising his three grandchildren.

The examiner diagnosed the veteran with PTSD, chronic, mild, 
and assigned a GAF score of 53.

During his most current VA examination in May 2007, conducted 
in response to the veteran's claim for an increased rating, 
the veteran reported that he still had PTSD symptoms, but 
that his prescribed medication was helping.  He also reported 
that he did not remember submitting a claim for a higher 
rating.  He also reported that he was unclear about his PTSD 
symptoms.  

With regard to social functioning, the veteran reported that 
although he was still married, his relationship with his wife 
was poor and that they were simply existing together.  He 
also reported a poor relationship with his two children and 
that he had very few friends and did not engage in social 
activities.  He also indicated that he had not had any 
violent episodes since 2003.

On objective examination, his behavior was quite pleasant; he 
was alert and oriented to time, place, person and situation; 
he was neatly groomed with adequate hygiene; his affect was 
full range; his speech was generally normal with regard to 
production, volume, content and clarity; there was no 
evidence of hallucinations; he denied delusions; and he 
denied suicidal and homicidal ideations.  There was no 
impairment of thought process or communication and the 
examiner noted that he was able to maintain personal hygiene 
and activities of daily living.  The examiner did not that 
there was memory loss/impairment, but not for anything in 
particular.  

With regard to PTSD symptoms, the examiner indicated that the 
veteran experienced symptoms of re-experiencing, avoidance 
and arousal and that there was impairment and distress caused 
by those symptoms.  He also noted that the veteran suffered 
from major depressive disorder, which included hopelessness 
and pessimism about the future, low self-esteem, anhedonia, 
low energy or fatigue, diminished concentration, 
indecisiveness, diminished drive and appetite loss.  

The examiner assigned a GAF score of 50 and noted that there 
was no data suggesting that the veteran's PTSD had worsened 
since 2003 or that his PTSD impairment in itself was more 
than moderate.

In essence, the evidence shows that the veteran's PTSD has 
been productive of symptoms that are listed in the 50 percent 
and the 70 percent levels.  The symptoms themselves, however, 
are not the determinative factor; rather, it is the resulting 
social and occupational impairment that is paramount.  After 
examining all the evidence, the Board concludes that the 
resulting social and occupational impairment is most 
consistent with the reduced reliability and productivity 
required for a 50 percent evaluation, but without either the 
deficiencies in most areas required for the 70 percent rating 
or the total occupational and social impairment required for 
the 100 percent rating.  

As noted above, during the September 2003 VA examination, the 
veteran reported suicidal ideations and irritability and 
outbursts of anger.  Although suicidal ideation was usually 
denied, some treatment records make note of such thoughts 
over the years; for example in April 2007 it was reported 
that the veteran had fleeting suicidal thoughts without plan 
or intent.  Similarly, although irritability was sometimes 
noted, the January 2007 intake note indicated that the 
veteran's last violent episode had been against his former 
son in law in the summer of 2006; it was not noted whether 
this incident had been provoked or unprovoked.  In addition, 
during the May 2007 examination, he reported that he had not 
had any violent episodes since 2003.  Suicidal ideation and 
impaired impulse control, such as unprovoked irritability 
with periods of violence, are symptoms listed under the 70 
percent rating, but the veteran's fleeting thoughts of 
suicide and irritability do not necessarily arise to that 
level of symptoms.

During the May 2007 VA examination, the veteran reported 
having poor relationships with his wife and two children and 
very few friends and social isolation; this is indicative of 
difficulty in establishing and maintaining effective social 
relationships, but not of an inability to establish and 
maintain effective relationships.  The veteran has also 
indicated that he has been able to maintain a relationship 
with his grandchildren, and during his August 2006 hearing, 
he indicated that he has two friends, one of whom he travels 
to visit on occasion.  Also, although the veteran has 
indicated in his statements that he had trouble on his job 
with co-workers and supervisors, the record indicates that he 
was not fired for any such problems, and that in fact, he 
worked at his last place of employment for approximately 16 
years and only stopped working because of his arm amputation 
and because his company went bankrupt.  

In determining that a rating in excess of 50 percent is not 
in order, the Board notes that the veteran has not 
demonstrated illogical, obscure, or irrelevant speech; an 
inability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance or hygiene.  More importantly, although he does 
have some deficiency in family relations and mood, he has not 
attributed his unemployment to his psychiatric disorder, but 
to his loss of his arm, and he has not exhibited deficiencies 
in judgment or thinking.

The Board also notes that although the veteran has reported 
obsessional ritualistic behavior, such as continuously 
locking windows and doors, in his written statements, he has 
not reported such behavior during VA treatment or 
examination, and there is no evidence that this behavior has 
interfered with routine activities.  In addition, although 
the evidence shows that the veteran has suffered from 
depression throughout the initial rating period, the evidence 
also shows that he has been able to live and function 
independently.

The Board also notes that throughout the initial rating 
period, the veteran has received GAF scores indicative of 
moderate impairment.  In this regard, the Board notes that 
although the May 2007 VA examiner assigned the veteran a GAF 
score of 51, he also indicated that there was no data 
suggesting that the veteran's PTSD impairment in itself was 
more than moderate.  The Board concludes that the evidence 
does not support assignment of a rating higher than 50 
percent for PTSD for any portion of the period in question.



Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record shows that the veteran, with the help of his 
representative, provided VA with the evidence needed to 
support his claim for service connection for PTSD prior to 
the September 2003 rating decision granting service 
connection, without the RO having to inform the veteran of 
the evidence that he should submit to support his claim.  
Similarly, in connection with his appeal for a higher initial 
rating, he supplied VA with the needed information to support 
a 50 percent rating without being asked to do so.  
Nonetheless, in December 2006, he was provided with the 
notice required by section 5103(a), to include notice that he 
submit any pertinent evidence in his possession and the 
specific notice required by Dingess, supra.  

The Board notes that, even though the letters sent to the 
veteran requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with this claim, and neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


